Name: Commission Regulation (EC) No 482/95 of 3 March 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural activity;  prices
 Date Published: nan

 Avis juridique important|31995R0482Commission Regulation (EC) No 482/95 of 3 March 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 049 , 04/03/1995 P. 0032 - 0032COMMISSION REGULATION (EC) No 482/95 of 3 March 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of the 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiation (1), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from processing of agricultural products (2), and in particular Article 8 (3) thereof, Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994, laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 2296/94 (4), provides in the third subparagraph of Article 5 (2) that the rate of the refund fixed in advance shall be adjusted according to the rules applying to the advance fixing of the refunds on basic products exported unprocessed; Whereas Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (5) and Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (6), as amended by Regulation (EC) No 3290/94, provide for an adjustment to the refunds on the basis of the intervention price; that this amendment is, however, only applicable from 1 July 1995; Whereas no rule of adjustment exists for certificates for basic products issued before 1 July 1995 and used after that date; whereas, therefore, it is appropriate to lay down a rule for the export of goods not covered by Annex II to the Treaty; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added after the third subparagraph of Article 5 (2) of Commission Regulation (EC) No 1222/94: 'However, for advance fixing certificates issued before 1 July 1995 for cereals or before 1 September 1995 for rice and used after that date, the adjustment of the rate of the refund is effected after comparison between the intervention price in force on the day of issue of the certificate and the intervention price on the day of acceptance of the export declaration or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87.' Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1995. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 349, 31. 12. 1994, p. 105. (2) OJ No L 318, 20. 12. 1993, p. 18. (3) OJ No L 136, 31. 5. 1994, p. 5. (4) OJ No L 249, 24. 9. 1994, p. 9. (5) OJ No L 181, 1. 7. 1992, p. 21. (6) OJ No L 166, 25. 6. 1976, p. 1.